Case 2:19-cv-00149-LGW-BWC Document4 Filed 12/05/19 Page 1 of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT of GEORGIA

Scott L. Poff OFFICE of the CLERK

Clerk of Court ‘P.O. Box 1636
BRUNSWICK, GEORGIA 31521

NOTICE of FILING DEFICIENCY

To: Paula Sue Taylor Date: 12/5/2019
Case: 2:19-cv-149 Party: Plaintiff

Your pleading, Complaint

(912)280-1330

 

was filedon 12/05/19 __, however, is deficient in the area(s) checked below:
[ [1] No actions required (Informative Only) or [ [1] Corrective Actions Required

(NOTE: “L.R.” refers to the Local Rules, Southern District of Georgia)

["] 1. Disclosure Statement has not been filed. This is the only mechanism to identify

potential judicial conflicts. (L.R. 7.1.1)

OO

. Pleading is illegible or otherwise not in compliance with L.R. 10.1.
3. Please submit a paper courtesy copy. Paper copies must be submitted when the

document either is or relates to a motion for summary judgment; or, the document

exceeds 250 pages. (Administrative Procedures)
4. Pleading is not signed. (L.R. 11.1 and Administrative Procedures)

(L.R. 5.1 and FRCP)
6. Motion is not in compliance with Local Rules.

Oh Of}

5. No certificate of service or explanation why service is not required was submitted.

[_] a. No memorandum of law citing supporting authorities was submitted (L.R. 7.1)

b. No good faith document was submitted. (L.R. 26.5)

C
["] c. Separate proposed order was not attached to e-filed document. (L.R. 7.1)
[_] d. Separate proposed order was not e-mailed to appropriate proposed order address

in either a WordPerfect or Word format. (Administrative Procedures)
7. Document was not filed electronically using CM/ECF. (Administrative Procedures)
8. Motion contained request for multiple reliefs but was not selected during

electronic filing. (L.R. Policy)

consolidated motion.
10.

OO OO

9. Counsel should file a separate motion for each relief sought and not file a

After 14 days a notice of noncompliance will be submitted to.a judicial officer

for possible sanctions, to-include dismissal.

For more information - Please contact: *~_..-~ { Ore he [om eben sn

Deputy Clerk
